                   Case 2:19-cv-00301-RSL Document 175-6 Filed 01/07/21 Page 1 of 3



From:                    Sheeba Roberts
Sent:                    Wednesday, December 30, 2020 5:59 PM
To:                      Harris, Jordan; Anne Cohen
Cc:                      Howard, Jim
Subject:                 RE: Call - Microsoft Subpoena for Deposition


Jim and Jordan,

Thank you for your time last week. After returning from the holiday, I had the opportunity to confer with my co‐
counsel. I appreciate your offer to provide a declaration from Microsoft in lieu of a deposition. However, a declaration
will not be an adequate substitute for a deposition in this case. As I explained on our call, we are seeking a deposition of
the person(s) who pulled the records produced by Microsoft on September 10, 2020. Specifically, we intend to inquire
about the process utilized for pulling these records and clarification of the data that was pulled. Microsoft is in the best
position to explain the data it pulled from Bing for ULC. The crux of this case turns on data for multiple ULC webpages,
and testimony from Microsoft is relevant to the claims and counterclaims. You mentioned that the subpoena we served
in April 2020 was limited in scope and would not cover questions regarding an explanation of the data that Microsoft
pulled. If it would aid our request, we are willing to serve an amended subpoena. We would like to avoid any
unnecessary motion practice, but our position is that a deposition of Microsoft is necessary for our case. I am available
after New Years, next week for additional conferral, if that would be helpful.

Thanks,
Sheeba

Sheeba Roberts
Attorney
Betts, Patterson & Mines, P.S.
US Bancorp Tower
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
D 503.961.6539 | F 503.961.6339




Confidentiality Notice: This email and any attachments may contain confidential or attorney‐client protected information that may not be
further distributed by any means without permission of the sender. If you are not the intended recipient, you are hereby notified that you are
not permitted to read its content and that any disclosure, copying, printing, distribution or use of any of the information is prohibited. If you
have received this email in error, please immediately notify the sender by return e‐mail and delete the message and its attachments without
saving in any manner.


From: Harris, Jordan <JordanHarris@dwt.com>
Sent: Wednesday, December 23, 2020 10:18 AM
To: Sheeba Roberts <sroberts@bpmlaw.com>
Cc: Howard, Jim <JimHoward@dwt.com>
Subject: RE: Call ‐ Microsoft Subpoena for Deposition

Thanks Sheeba, I figured there was something like that. Thank you. I’ll see you at 11am.


                                                                        1

                                                                                                                          EXHIBIT 6
                                                                                                                           Page 1 of 3
                       Case 2:19-cv-00301-RSL Document 175-6 Filed 01/07/21 Page 2 of 3


Best,
Jordan

Jordan Harris | Davis Wright Tremaine LLP
Associate
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8235 | Fax: (206) 757-7235
Email: jordanharris@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


From: Sheeba Roberts <sroberts@bpmlaw.com>
Sent: Wednesday, December 23, 2020 10:16 AM
To: Harris, Jordan <JordanHarris@dwt.com>
Cc: Howard, Jim <JimHoward@dwt.com>
Subject: RE: Call ‐ Microsoft Subpoena for Deposition

[EXTERNAL]

Hi Jordan,

I received a proposed new meeting time from Jim Howard to reschedule to 11 a.m., which I accepted.

Please let me know if we are still on for 11 a.m.

Thanks,
Sheeba

Sheeba Roberts
Attorney
Betts, Patterson & Mines, P.S.
US Bancorp Tower
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
D 503.961.6539 | F 503.961.6339




Confidentiality Notice: This email and any attachments may contain confidential or attorney‐client protected information that may not be
further distributed by any means without permission of the sender. If you are not the intended recipient, you are hereby notified that you are
not permitted to read its content and that any disclosure, copying, printing, distribution or use of any of the information is prohibited. If you
have received this email in error, please immediately notify the sender by return e‐mail and delete the message and its attachments without
saving in any manner.


From: Harris, Jordan <JordanHarris@dwt.com>
Sent: Wednesday, December 23, 2020 10:15 AM
To: Sheeba Roberts <sroberts@bpmlaw.com>
Cc: Howard, Jim <JimHoward@dwt.com>
Subject: RE: Call ‐ Microsoft Subpoena for Deposition

Sheeba,

Was there a problem with 10am? It looks like you rescheduled for 11?
                                                                                                 2

                                                                                                                          EXHIBIT 6
                                                                                                                           Page 2 of 3
                      Case 2:19-cv-00301-RSL Document 175-6 Filed 01/07/21 Page 3 of 3


Best,
Jordan

Jordan Harris | Davis Wright Tremaine LLP
Associate
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8235 | Fax: (206) 757-7235
Email: jordanharris@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


‐‐‐‐‐Original Appointment‐‐‐‐‐
From: Sheeba Roberts <sroberts@bpmlaw.com>
Sent: Wednesday, December 23, 2020 9:15 AM
To: Harris, Jordan
Cc: Howard, Jim
Subject: Call ‐ Microsoft Subpoena for Deposition
When: Wednesday, December 23, 2020 11:00 AM‐12:00 PM (UTC‐08:00) Pacific Time (US & Canada).
Where: Conf. Call No: 1‐888‐604‐5272 Passcode: 503 961 6539

[EXTERNAL]




                                                                                                 3

                                                                                                        EXHIBIT 6
                                                                                                         Page 3 of 3
